DOWDELL, J.
The bill in this case was filed to abate an alleged public nuisance. That courts of equity have jurisdiction in such matters, is a proposition' not open to question. The averments of the bill as to ownership and special damage are sufficient to authorize its maintenance by the complainant individually. — Whaley v. Wilson, 112 Ala. 627; 9 Am. & Eng. Ency. Law (2nd ed.), pp. 63, 64.
It is well settled by decisions of this court, that where a person plats land and lays off lots according to such plat, and makes sale of one- or more of such lots with reference thereto, he irrevocably dedicates the land designated thereon as streets and alleys, highways, squares and commons, to the public, for public uses.. — Western Railway of Ala. v. Ala. Grand Trunk R. Co., 96 Ala. 278; Harn v. Dadeville, 100 Ala. 202; Sherer v. Jasper, 93 Ala. 530 ; Reed v. Mayor & Aldermen of Birmingham, 92 Ala, 348; Evans v. S. & W. R. R. Co., 90 Ala. 54; City of Demopolis v. Webb, 87 Ala. 659, s. c. 95 Ala. 116; Douglass v. Montgomery, 118 Ala. 607; Avondale Land Co. v. Avondale, 111 Ala. 527.
The land in question, which was- surveyed and platted, and laid off in lots, was school land, being the 16th section of the township, and was. so- surveyed and platted for the. purpose of sale by the school commissioners in 1834, under the act of January 15th, 1828, and acts amendatory thereof. The contention of the appellants is, that the school commissioners in the survey, platting and sale of said land, were without authority to dedicate any portion of the same to public highways, or other public uses.
The sale of the 16th section by the township trustees or school comlmissioners pursuant to said act was held valid by this court, in Long v. Brown, 4 Ala. 622.
The act of January 15th, 1828, and acts amendatory thereof (see: Aiken’s Dig., pp. 378-383), gave the town*529ship trustees, as commissioners, the authority “to cause the sections (16th) so elected to be sold, to be surveyed in siuch manner* as they may think will command the highest price for the same, in lots which will not exceed eighty acres each, and shall cause a fair plat of the same to be made out by the surveyor*, and shall fix a maximum price' upon such lot or part. * * * * And shall exhibit the same to- any person wishing to examine the land before: sale and the said plat shall more-over be exhibited to all persons wishing to examine the Sami': on the dav of sale.” Further provisions are also made relating to the condition of sale as to payment, etc.
The trustees or commissioners were- the officers or agents of the State in the sale of the land. It. was made their duty to cause the same to be surveyed and platted, and to be laid off in lots in such manner “as they may think” would command the highest price; the limitation in area, of the lots being upward, not to exceed eight acres each. In this, they weam vested with a discretion, in the exercise of which, however, it was their duty, to so divide the land into lots as to make it command the highest price. If the locality was suitable for a town site, and by a survey, platting, and laying off into town lots, the highest, price for the land could thereby be obtained, we think the act not only conferred the authority on the trustees to so lay off the land into lots for sale, but imposed that duty. If they had such authority, then clearly they had the implied power and authority to make each and every lot. accessible by a public highway, and to that end to make'; a dedication of such highways to the. public.
By an act of Congress the Fort. Dearborn reservation was directed to be sold by the Secretary of War. No special power was given to have1 the land surveyed into lots in such manner as he] might think would command the highest price, as was given to the trustees in the case before us under the act of -January 1.5th, 1828, vet the Secretary directed his- surveyors to lay out a portion of the land into town lots and blocks, with streets, highways, alleys, etc: and a plat, survey was made and lots *530were sold with reference to such survey and plat. Thé Supreme Court of the United States held the same to he a valid dedication of such streets, alleys, highways, etc. U. S. v. Ill. Cent. R. R. Co., 154 U. S. 225.
Our conclusion is that the respondents’ demurrer to the bill was not well taken and the city court properly overruled the same.
Affirmed.